DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 06/28/2022 has been entered. Claims 1-3, and 5 are pending. Claim 4 has been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Jomori et al., (US 20150372329 A1) in view of Tsuruta et al., (US 20180145356 A1), Yoshida et al., (WO 2009047957 A1, see Espacenet translation attached), and Gottwick et al., (WO 2008145471 A2, see Espacenet machine translation attached).
Regarding Claim 1, Jomori discloses a fuel cell system (Jomori abstract, Fig. 1) comprising: 
A fuel cell [0034] configured to generate electricity through electrochemical reaction of reactive gases [0035], the fuel cell having a catalyst configured to promote the electrochemical reaction [0036];
A controller “20” [0034] configured to control an operation of the fuel cell [0037], and execute recovery process [0071], reading on a refreshing control, for reducing a voltage of the fuel cell so as to remove an oxide layer on the catalyst during the operation of the fuel cell [0071]. 
Jomori does not explicitly disclose wherein the refreshing process voltage reduction is caused by sweeping a current. 
In a similar field of endeavor as it pertains to fuel cell system controls (Tsuruta abstract) Tsuruta teaches a catalyst refresh control to remove oxides from a catalyst surface [0073] reducing voltage [0007] by using a current sweep [0011]. Tsuruta teaches that this is an effective way to remove oxide from the catalyst while minimizing catalyst degradation over time [0132].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the refresh control process of Jomori to include a current sweep process to reduce the voltage as taught by Tsuruta in order to effectively remove oxide from the catalyst while curbing catalyst degradation. 
Jomori further teaches an impedance measuring unit “93” [0066] configured to measure an impedance of the fuel cell during the operation of the fuel cell [0066], wherein the measurer “93” is configured to:
Execute a calculation process for calculating the impedance by using measurement values of the current and voltage of the fuel cell [0088] in a predetermined measurement time [0088],
Jomori further discloses wherein the controller is configured to decrease the voltage during a recovery process and estimate in advance a recovery process voltage based on the initial cell voltage and the voltage V1b to determine the estimated performance deterioration [0076] and recovery process time. However, Jomori does not disclose outputting a substitute value prepared in advance as the impedance when a start of the refreshing control during the predetermined measurement time is detected.
In a similar field of endeavor as it pertains to fuel cell monitoring systems (Yoshida pg. 1 lines 24-30) Yoshida teaches a fuel cell system controller catalyst recovery process (pg. 4, lines 30-36) that lowers the cell voltage to remove oxide film on the catalyst (pg. 4 lines 22-27), where the catalyst recovery process produces erroneous measurements in insulation resistance, which is similar to the impedance measurement of Jomori, due to the intentional change in voltage (pg. 5 lines 1-5), and desires to avoid erroneous measurements by the controller (pg. 1 lines 44-50). As such, Yoshida teaches the recovery process of Jomori can cause erroneous measurements due to the intentional drop in voltage.
In a similar field of endeavor as it pertains to fuel cell monitoring systems (Gottwick [0008]), Gottwick teaches a fuel cell system controller designed to output a substitute value in the event of a known error or signal generator failure [0017], signal values being e.g. voltage/current values [0018], such that this substitute value replaces a value measured by a sensor during normal operation [0020], such as in the case of Jomori, a known drop in voltage due to the recovery process that necessarily causes erroneous measurements. Gottwick teaches that this allows for the fuel cell to continue operating with reduced power thus improving safety [0062].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the impedance measurer of Jomori to include outputting a substitute value as the impedance when the refreshing control is detected as taught by Gottwick in order to prevent erroneous impedance measurements from appearing during a known maintenance event, such as during the drop in voltage during the catalyst recovery process, thus allowing for continued operation and improved safety.
Gottwick further teaches wherein the impedance measurer is configured to continue to output the substitute value as the impedance calculated through the impedance process until the following condition is met: signal values are checked at certain time intervals to determine if they are in a range that is considered normal for the current operating mode (Gottwick [0019]) to switch out of substitute value mode after the refreshing control process, reading on (ii) a predetermined elapsed time, since Jomori teaches the recovery process time t1 may be determined in advance [0076]. Gottwick also teaches checking for a ratio of oxidant and fuel provided to the fuel cell [0023] to determine operating state.
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the fuel cell of Modified Jomori to output the substitute value as the impedance until the following condition is met: (i) a stoichiometric ratio of an oxidant gas included in the reactive gases is equal to or larger than a predetermined reference value, or (ii) a predetermined time elapses, in order to only use the substitute value during the recovery process, and not normal operation. 
Regarding Claim 2, Jomori discloses all of the claim limitations as set forth above. Modified Jomori discloses the substitute values of the impedance measurer (Gottwick). Gottwick further teaches wherein the theoretical (substitute) value may be a previous value supplied by the sensor during normal operation [0020], that is, before the refreshing control is executed.
Regarding Claim 3, Jomori discloses all of the claim limitations as set forth above. Modified Jomori discloses the substitute values of the impedance measurer (Gottwick). Gottwick further teaches wherein the theoretical (substitute) value may be a previous value supplied by the sensor during normal operation [0020], that is, before the refreshing control is executed. It is understood that since the actual measured values are substituted with the theoretical value, the actual current and voltages measurements collected by the impedance measurer during execution of the refreshing control are discarded. 
Regarding Claim 5, Jomori discloses a method for controlling a fuel cell system (Jomori [0001], [0024] Fig. 3) comprising: 
Executing a recovery process [0071], reading on a refreshing control, for reducing a voltage of the fuel cell so as to remove an oxide layer on a catalyst during an operation of the fuel cell [0071]. Jomori does not explicitly disclose wherein the refreshing process voltage reduction is driven by sweeping a current. 
In a similar field of endeavor as it pertains to fuel cell system controls (Tsuruta abstract) Tsuruta teaches a catalyst refresh control to remove oxides from a catalyst surface [0073] reducing voltage [0007] by using a current sweep [0011]. Tsuruta teaches that this is an effective way to remove oxide from the catalyst while minimizing catalyst degradation over time [0132].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the refresh control process of Jomori to include a current sweep process to reduce the voltage as taught by Tsuruta in order to effectively remove oxide from the catalyst while curbing catalyst degradation. 
Jomori further discloses executing a calculation process for calculating an impedance [0066] of the fuel cell by using measurement values of the current and voltage of the fuel cell [0088] in a predetermined measurement time [0088].
Jomori further discloses wherein the controller is configured to decrease the voltage during a recovery process and estimate in advance a recovery process voltage based on the initial cell voltage and the voltage V1b to determine the estimated performance deterioration [0076] and recovery process time. However, Jomori does not disclose outputting a substitute value prepared in advance as the impedance when a start of the refreshing control during the predetermined measurement time is detected.
In a similar field of endeavor as it pertains to fuel cell monitoring (Yoshida pg. 1 lines 24-30) Yoshida teaches a fuel cell system controller catalyst recovery process (pg. 4, lines 30-36) that lowers the cell voltage to remove oxide film on the catalyst (pg. 4 lines 22-27), where the catalyst recovery process produces erroneous measurements due to the intentional change in voltage (pg. 5 lines 1-5), and desires to avoid erroneous measurements by the controller (pg. 1 lines 44-50). As such, the recovery process of Jomori can cause erroneous measurements due to the intentional drop in voltage as taught by Yoshida.
In a similar field of endeavor as it pertains to fuel cell system monitoring methods (Gottwick [0008]), Gottwick teaches a fuel cell system controller designed to output a substitute value in the event of a known error or signal generator failure [0017], signal values being e.g. voltage/current values [0018], such that this substitute value replaces a value measured by a sensor during normal operation [0020], such as in the case of Jomori, a known drop in voltage due to the recovery process that necessarily causes erroneous measurements. Gottwick teaches that this allows for the fuel cell to continue operating with reduced power thus improving safety [0062].
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the control method of Jomori to include outputting a substitute value as the impedance when the refreshing control is detected as taught by Gottwick in order to erroneous impedance measurements from appearing during a known maintenance event, such as during the drop in voltage during the catalyst recovery process, thus allowing for continued operation and improved safety.

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant argues that none of the references cited disclose the conditions (i) or (ii) of the amended claim.
This argument is moot in view of the rejection to claim 1 as set forth above. 
Applicant argues that claims 2-3 and 5 depend on claim 1 and are thus allowable. 
This argument is moot in view of the rejection to dependent claims 2-3 and independent claim 5 as set forth above. Examiner notes that claim 5 is not dependent on claim 1 and there are no arguments presented regarding the rejection to claim 5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721